       Case 2:20-cr-00134-JAM Document 129 Filed 04/09/21 Page 1 of 2


1    Malcolm Segal, SBN 075481
2    Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4
     Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6

7    Thomas A. Johnson, SBN 119203
     Law Office of Thomas A. Johnson
8    400 Capitol Mall, Suite 2560
     Sacramento, CA 95814
9
     Telephone: (916) 442-4022
10   taj@tomjohnsonlaw.com

11   Patrick Wong, SBN 241740
12   Patrick Wong, Esq.
     145 El Camino Real
13   Menlo Park, CA 94025-5234
     Telephone: (650) 391-5366
14   patrick@wong.law
15
     Attorneys for Defendant
16   JUAN TANG
17                           UNITED STATES DISTRICT COURT
18                         EASTERN DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA,               Case No: 2:20-CR-00134 JAM
20
                      Plaintiff,             DEFENDANT JUAN TANG’S MOTION
21
                                             TO SUPPRESS EVIDENCE
     v.
22

23   TANG JUAN,
     aka Juan Tang,                          Date:    TBD
24                                           Time:    TBD
                                             Crtrm:   6, 14th Floor
25               Defendant.                  Judge:   Hon. Judge John A. Mendez

26

27

28
                                         -1-
                   Defendant Juan Tang’s Motion to Suppress Evidence
       Case 2:20-cr-00134-JAM Document 129 Filed 04/09/21 Page 2 of 2


1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2          PLEASE TAKE NOTICE that as soon as the matter may be heard before
3    the United States District Court for the Eastern District of California, the
4    defendant, Juan Tang, by and through her counsel, will request an order
5    excluding items seized by federal law enforcement agents, as more fully
6    described in the attached memorandum of points and authorities.
7          This motion is based upon this notice, the Fourth Amendment to the United
8    States Constitution, Rule 41 of the Federal Rules of Criminal Procedure, the
9    accompanying memorandum of points and authorities, the attached supporting
10   documents, all papers and pleadings on file with the Court, and upon all
11   argument, law, and evidence that may be presented at the time of hearing on his
12   motion.
13   Dated: April 9, 2021                    SEGAL & ASSOCIATES, PC
14

15                                           By:   /s/ Malcolm Segal______________
                                                   MALCOLM SEGAL
16
                                                   Counsel for Defendant
17

18                                           LAW OFFICE of THOMAS A. JOHNSON
19
                                             By:   /s/ Thomas A. Johnson__________
20                                                  THOMAS A. JOHNSON
21                                                  Counsel for Defendant

22

23

24

25

26

27

28
                                          -2-
                    Defendant Juan Tang’s Motion to Suppress Evidence
